       Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 1 of 34




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


NEGHASI MIDDLETON,                         )
                                           )
                                           )     CIVIL ACTION
                                           )     NO. __________________
                                           )
v.                                         )
                                           )
COBB COUNTY, Georgia;                      )
JAMES CALEB ELLIOTT,                       )
Individually and in his official           )
capacity as an officer of COBB             )
COUNTY POLICE DEPARTMENT;                  )
and JOHN R. HOUSER, Individually           )
and in his capacity as Chief of the        )
COBB COUNTY POLICE                         )
DEPARTMENT,                                )
                                           )
      Defendants.                          )

                       COMPLAINT WITH JURY DEMAND

      Plaintiff Neghasi Middleton respectfully files this Complaint and

Demand for Jury Trial against Defendants Cobb County, Georgia; Chief John

R. Houser (“Chief Houser”), individually and in his official capacity as Chief of

the Cobb County Police Department; and Officer James Caleb Elliott (“Officer

Elliott” or “Defendant Elliott”), individually and in his official capacity as a

Cobb County police officer. Middleton alleges as follows:




                                  Page 1 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 2 of 34




                             NATURE OF THE ACTION

1.     This is a civil-rights action brought under 42 U.S.C. § 1983, the United

 States Constitution, and Georgia law. It is an action for damages and

 injunctive relief arising from Defendant Elliott’s November 6, 2016, wrongful

 shooting of Plaintiff Middleton—an unarmed juvenile at the time. By using

 excessive force, Defendant Elliott intentionally violated Plaintiff’s civil rights

 guaranteed by the United States Constitution and the Georgia Constitution.

2.      Defendant Elliott interaction with Middleton was prompted by a call

 concerning a supposedly “suspicious vehicle” parked on a residential

 neighborhood street. Defendant Elliott approached the car and demanded the

 occupants (who were merely socializing) identify themselves. Middleton

 complied.

3.     Defendant Elliott unjustifiably and suddenly opened fire on Middleton

 as Middleton fled in fear, and continued to terrorize him with shots as they

 ran through a subdivision neighborhood. Defendant Elliott inflicted a

 gunshot wound to the back of Middleton’s leg.

4.     Unarmed and terrified by Defendant’s barrage of gunfire, Middleton

 displayed no sign of aggression before or during the shooting. He presented

 no threat to Defendant Elliott or to anyone else.




                                    Page 2 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 3 of 34




5.     Defendant Elliott unlawfully and recklessly fired at least eight shots at

 Plaintiff from an unsafe distance placing at risk the lives and property of

 unintended targets. The shots that missed Plaintiff hit houses, street signs,

 and other objects in the neighborhood. Miraculously, no others were injured.

6.     Middleton’s injury was the direct result of customs, policies, and

 practices of Defendants Cobb County and its named officials. Specifically,

 those Defendants failed to implement adequate policies and procedures for

 not using deadly force against non-violent, unarmed juveniles. Defendants

 also failed to adequately train their officers—including Defendant Elliott—on

 this subject. And despite notice through previous civilian complaints about

 Defendant Elliott’s conduct—including allegations of racist and/or biased

 behavior and use of excessive force—Defendants failed to subject Defendant

 Elliott to sanctions or even additional training to ensure his constitutional

 compliance. As explained below, Plaintiff was injured because of these

 policies and practices—and Defendants are all responsible for his injury.

                           JURISDICTION AND VENUE

7.     This action is brought under 42 U.S.C. §§ 1983 and 1988 and the

 Fourth and Fourteenth Amendments of the United States Constitution, as

 applied to the State of Georgia and its entities, officials, and employees; and

 under Georgia statutes and common law.


                                   Page 3 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 4 of 34




8.     This Court has jurisdiction over the subject matter of this action under

 28 U.S.C. §§ 1331 and 1343. This Court also has supplemental jurisdiction,

 under 28 U.S.C § 1367, over the state-law claims as they are part of the same

 case or controversy under Article III of the United States Constitution.

9.     Venue is proper in the Northern District of Georgia, Atlanta Division,

 under 28 U.S.C. § 1391.

10.    Defendants’ relevant acts occurred in Cobb County, Georgia, which is

 in the Northern District of Georgia.

11.    Plaintiff timely submitted the required ante litem notice in compliance

 with all local and state laws. A copy is attached as Exhibit A.

12.    Plaintiff seeks compensatory damages, punitive damages, interest, and

 attorneys’ fees and costs under 42 U.S.C. § 1988 due to Defendants’

 malicious, intentional, and/or reckless acts. Defendants acted with a callous

 disregard for the Plaintiff’s rights.

                                         PARTIES

13.    At the time of Defendants’ actions, Plaintiff Neghasi Middleton, an

 African-American, was a 16-year-old high-school student, and a U.S. citizen

 residing in Cobb County, Georgia.

14.    At all relevant times, Defendant James Caleb Elliott, was acting as

 an employee, officer, agent, and servant of the Cobb County Police


                                     Page 4 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 5 of 34




 Department in the Northern District of Georgia; and acting under color of

 state law, that is, under the statutes, ordinances, regulations, customs, and

 usages of the State of Georgia and the Cobb County Police Department and

 under authority of their office and within the scope of his police-officer

 employment. Upon information and belief, he is a U.S. citizen. He is sued in

 both his individual and official capacities.

15.    Defendant Cobb County, Georgia, is a body corporate and politic

 and a Georgia political subdivision, duly established under its laws and

 Constitution. Cobb County is a governmental unit responsible under state

 law for properly maintaining, operating, regulating, and funding Cobb

 County’s Police Department.

16.    At all relevant times, Defendant Cobb County acted through the Cobb

 County Police Department and various other employees and officials of the

 Cobb County Police Department and Cobb County. The acts, edicts, and

 practices of those persons represent the official customs, policies, and

 practices of Defendant Cobb County. Defendant Cobb County is liable for the

 policies and practices of the Cobb County Police Department and the officers,

 including Defendant Elliott.

17.    Defendant John Houser was the Cobb County police chief at all

 relevant times, and is a U.S. citizen residing in the Northern District of


                                    Page 5 of 34
           Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 6 of 34




 Georgia. As chief, Houser was the County’s decisionmaker for law-

 enforcement policies and procedures, as well as for hiring and disciplinary

 matters. He was vested with the obligation of ensuring that Cobb County

 police officers, including Defendant Elliott, complied with the statutes,

 ordinances, regulations, customs, and usages of the State of Georgia and the

 Department. Defendant Houser was also responsible for training, hiring,

 supervising, and disciplining Cobb County agents, employees, and police

 officers, including Defendant Elliott. He is sued in both his individual and

 official capacities.

                                       FACTS

      Defendant James Elliott used excessive and deadly force against an
                               unarmed minor.

18.       On the morning of November 6, 2016, four juveniles, including Plaintiff

 Middleton, were sitting inside a parked car on a residential street. Middleton

 was in the driver’s seat.

19.       At about 9:52 a.m. that day, Defendant Elliott was dispatched to 6289

 Allen Road, Mableton, Georgia, regarding a report of a supposedly suspicious

 vehicle, a PT Cruiser, parked on the street.




                                     Page 6 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 7 of 34




20.     Defendant Elliott located the blue PT Cruiser, pulled in front of the car,

 and exited his patrol vehicle to speak to the occupants. The car contained two

 juvenile females and two juvenile males.

21.     The occupants, including Plaintiff, responded to Defendant Elliott’s

 questioning and, upon request, wrote their names and dates of birth on a

 notepad he gave them. Not one of the juvenile occupants were armed or

 presented any danger to Officer Elliott or anyone else.

22.     After speaking with the juveniles, Officer Elliott walked to the back of

 the car, obtained the license plate number, and then returned to his patrol

 car. Defendant Elliott returned to the car with the juveniles, aimed his

 service weapon at them, began wildly shouting, and commanded them to get

 out.

23.     Plaintiff Middleton, an unarmed, young African-American male, and in

 fear for his life because of the reports of killings of black boys by police across

 America, left the car as instructed. But he fled on foot away from Defendant

 Elliott as fast as he could, desperate to reach the safety of his nearby home,

 which he shared with his mother and twin sister.

24.     Without calling for or waiting for backup, Defendant Elliott sprinted

 after Middleton, leaving the other three juveniles unattended, and—without

 provocation or any real or perceived threat from Middleton—repeatedly fired


                                    Page 7 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 8 of 34




 his service weapon at Plaintiff’s back as he fled through a residential

 subdivision, striking homes, street signs and other structures within the

 neighborhood.

25.    Defendant Elliott’s barrage of gunfire placed Middleton in sheer terror

 for his life. After the first shot, Defendant Elliott fired about seven more

 shots toward Plaintiff's back, eventually striking Plaintiff in the rear of his

 leg with the eighth shot.

26.    Defendant Elliott’s body camera was turned on as he left his car at

 6289 Allen Road, and audio-and-visual footage of the entire incident,

 including the shooting is available.

27.    When Defendant Elliott shot him, Middleton had given him no

 indication that he was armed and posed no significant threat of death or

 serious injury to either Defendant Elliott or the public.

28.    When Defendant Elliott shot him, Middleton had engaged in no illegal

 or criminal activity justifying Defendant Elliott’s use of deadly force; nor did

 Defendant have probable cause to believe that Middleton had done so.

29.    An internal Cobb County investigation into Defendant Elliott’s

 shooting of Plaintiff Middleton determined that Defendant Elliott violated

 supposed Cobb County Police Department policies regarding use of force. (As

 shown below, the custom, policy, and practice was otherwise.) Defendant


                                    Page 8 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 9 of 34




 Elliott intentionally used excessive and deadly force unreasonably and

 unconstitutionally.

30.    Defendant Cobb County Police Department written policy relating to

 the Use of Force (5.22) claims in part:

       The Cobb County Police Department recognizes and respects the value
       and special integrity of each human life. In vesting the members of this
       agency with the lawful authority to use force to protect the public
       welfare, a careful balancing of all human interests is required. Therefore,
       it is the policy of this Department that police officers use only that force
       that is reasonably necessary to bring an incident under control, while
       protecting the lives of the officer and others.

31.    Defendant Cobb County requires its police officer to know Sections 16-

 3-24 and 17-4-20 of the Official Code of Georgia Annotated. The Cobb County

 Public Training Center is responsible for ensuring that all law-enforcement

 officers receive training, among other things, on these statutes and the lawful

 use of deadly force.

32.    Upon information and belief, at all relevant times relevant, Defendant

 Elliott had access to non-deadly force options. Defendant Elliott intentionally

 chose not to use any of the non-deadly force option available to him.

33.    Defendant Elliott did not follow this Cobb County Police Department

 written policy.

34.    Defendant Elliott did not follow the known best practices of law

 enforcement.


                                   Page 9 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 10 of 34




35.      Defendant Elliott did not follow standards as specified by the Georgia

 Peace Officers Standards and Training (POST).

36.      Defendant Elliott failed to exercise sound judgment in apprehending

 Plaintiff Middleton.

37.      Defendant Elliott breached his duty to exhaust all non-deadly force

 options before resorting to the use of deadly force.

38.      The amount of force used in subduing Plaintiff Middleton was

 excessive, given that Plaintiff was known to be a minor, had committed no

 known criminal violations, was known to not be in possession of a weapon,

 and was not threatening the life and safety of Defendant Elliott or anyone

 else.

39.      As of the date of this filing, no criminal charges have been brought

 against Defendant Elliott.

40.      Defendant Elliott resigned from the Cobb County Police Department.

41.      Upon information and belief, as explained below, Cobb County, Cobb

 County Police Department and its supervisors, including Chief Houser, have

 maintained a system of review of police conduct so untimely and cursory as to

 be ineffective and to permit and tolerate the unreasonable excessive and

 deadly use of force by police officers.




                                    Page 10 of 34
          Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 11 of 34




  Defendant Elliott had a history of complaints for violating the policy
        and procedures of the Cobb County Police Department.

42.       Defendant Cobb County has a record of three complaints filed against

 Defendant Elliott, all filed by African-American citizens, during his

 employment with Cobb County between September 15, 2014 through his

 November 25, 2016 separation date. These prior incidents demonstrate,

 among other things, his pattern of willful impulsiveness as a police officer,

 failure to properly investigate and a tendency to react without care for the

 facts.

43.       On April 23, 2015, Cobb County Police Department received a

 complaint against Defendant Elliott alleging violations of the following

 policies: (1) Use of Force; and (2) Performance of Duty. A Cobb County female

 business owner alleged that Elliott was “too aggressive,” unjustified in

 “putting his hands on her,” and screamed at her with “a crazed look in his

 eyes,” when she sought to assist her husband.

44.       On March 23, 2016, Cobb County Police received a complaint against

 Defendant Elliott alleging violations of the following Cobb County policies: (1)

 Performance of Duty; (2) Courtesy; and (3) Rules regarding Biased Based

 Profiling. A male citizen and TSA Agent complained that Officer Elliott




                                    Page 11 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 12 of 34




 refused to conduct a proper accident investigation, ignored the facts and

 demonstrated racial bias against him as an African-American.

45.    On October 1, 2016, Cobb County Police received a complaint against

 Defendant Elliott alleging violations of the following Cobb County policies: (1)

 Use of Force, (2) Performance of Duty, and (3) Department Reports. A female

 citizen, and employee of a Superior Court Judge, alleged that Officer Elliott

 used excessive force against her when he approached the open door of her

 home with his gun drawn and pointed at her chest, without justification,

 because he mistakenly went to the incorrect address on a call.

46.    The Cobb County Police Department Internal Affairs division

 conducted cursory investigations of each civilian complaint and concluded

 that each accusation was unfounded and exonerated Defendant Elliott.

47.    That was wrong.

48.    Despite similarities between the complaints, and their increasing

 frequency, Internal Affairs recommended no sanctions against Defendant

 Elliott; nor did it recommend additional training to address documented

 complaints and concerns regarding Defendant Elliott’s use of excessive force

 and poor performance.

49.    The acts, omissions, systemic flaws, policies, and customs of Defendant

 Cobb County, and its employees and supervisors, including Chief Houser,


                                  Page 12 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 13 of 34




 caused police officers of Cobb County, including Defendant Elliott, to believe

 that excessive, deadly, and unreasonable use of force would not be

 aggressively or properly investigated, with the foreseeable result that officers

 were more likely to use excessive or unreasonable force against Plaintiff

 Middleton and others in the future.

50.    Chief Houser was aware of the nature of prior complaints and

 allegations against Defendant Elliott. Chief Houser failed to address those

 issues with additional training as to ensure compliance with Cobb County’s

 policies, the United States Constitution, and Georgia law.

51.    At the time of the unjustified shooting of Plaintiff, Defendant Cobb

 County’s Police Department Policy 5.22 on the Use of Force, effective on

 December 15, 2013, was supposedly the official policy of the department. But

 the real policies, practices, and customs were otherwise.

52.    Defendant Cobb County’s Police Department Policy 5.22 claims to

 accord with both the laws of the State of Georgia, and the Supreme Court of

 the United States’ decision in Tennessee v. Garner, 471 U.S. 1 (1985).

53.    Cobb County’s training of its police officers on the use of force differs

 from that which is stated in its official policy.




                                    Page 13 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 14 of 34




54.     Cobb County’s police department has no written policy stating the

 effective range by which its officers may safely discharge their service

 weapons at a target.

55.     Chief Houser and Cobb County also failed to train police officers on the

 proper standards and procedures for the detention of minor citizens and the

 use of deadly force against minors. This failure to train is in deliberate

 indifference to the rights of citizens, such as Plaintiff Middleton.

      Cobb County’s police department has a history of discriminatory
                             police practices.

56.     Cobb County’s police department has shown a pattern of discriminatory

 behavior and biased policing towards African-Americans.

57.     On or about July 10, 2016, Lieutenant Greg Abbott (“Lt. Abbott”) of the

 Cobb County Police Department made an alleged DUI traffic stop in

 Interstate 74 in Cobb County, Georgia.

58.     During the DUI traffic stop, Lt. Abbot stated to the white passenger of

 the stopped vehicle, who expressed fear of being shot by police, “[B]ut you’re

 not black. Remember we only kill black people.” This traffic stop was

 recorded by the dash cam mounted in Lt. Abbott’s patrol vehicle. Lt. Abbot’s

 candid admission about what “we” do was a statement about the custom,

 policy, and practice of and attitudes in the Cobb County Police Department.



                                   Page 14 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 15 of 34




59.    In 2016, Defendant Cobb County commissioned a comprehensive report

 from the International Association of Chiefs of Police (“IACP”). The report

 evaluated the policies, procedures and practices of the Cobb County Police

 Department. The report was titled “Police Operations and Management

 Study, a Study by the International Association of Chiefs of Police” (“IACP

 Report”).

60.    The IACP Report urged Defendant Cobb County and the Cobb County

 Police Department to address the Cobb County community’s “perception of

 discriminatory and bias policing” by the Cobb County Police Department.

61.    The IACP Report made various recommendations to Defendant Cobb

 County and the Cobb County’s police department. The IACP Report made a

 “priority 1” recommendation that Defendant Cobb County Police Department

 “[A]cknowledge and Address Public Perceptions of Racism and

 Discriminatory Policing by the Cobb County Police Department.”

62.    The IACP Report specifically stated:

       “Cobb County Police Department leadership must recognize that the root

 cause of the strained relationships and lack of public trust with some members

 of the community, is the result of public perceptions of racism on the part of

 police officers and the agency as a whole. Cobb County Police Department

 leadership must develop a strategy to correct that perception, identify current


                                  Page 15 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 16 of 34




 practices that feed this perception, and immediately modify/eliminate those

 practices.”

63.    The IACP Report provided a diversity profile of the Cobb County Police

 Department (“CCPD”). At the time of the Report the CCPD had a total of 641

 sworn law-enforcement personnel. Of the 641 personnel, only 14 African-

 Americans had a rank of sergeant or higher, compared with 122 White

 personnel with that rank.

64.    The IACP Report’s diversity profile indicated that of 641 personnel, a

 total of 87 were African American.

65.    On or about August 29, 2017, newly appointed Chief of Police Michael

 Register of Cobb County’s police department stated in an interview with the

 Atlanta Journal Constitution (“AJC”) that Defendant Elliott’s bodycam

 footage was used to implement changes in the department’s use-of-force and

 firearms training.

66.    On or about August 29, 2017, Chief Michael Register also told the

 Atlanta Journal Constitution regarding Defendant Elliott’s shooting of

 Plaintiff, “[t]he changes in training were made to address some of the issues

 associated with this incident which will assist officers in the future to make

 better decisions when faced with similar situations.”




                                  Page 16 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 17 of 34




67.     Defendants and their agents and employees, including but not limited

 to Defendant Elliott, acted intentionally, willfully and wantonly toward

 Plaintiff Middleton, with their actions, omissions, and policies proximately

 causing his injury in violation of his clearly established constitutional rights.

68.     Defendants have exhibited a pattern and practice of ignoring and

 violating the rights of Georgia residents, including Plaintiff, which

 proximately caused the injury to Plaintiff, and further, negligently and

 recklessly supervised and failed to adequately train their employees, despite

 knowledge of the need to do so.

                                      CLAIMS
                                      Claim 1
      FOURTH AND FOURTEENTH AMENDMENT VIOLATIONS UNDER 42 U.S.C.
                   § 1983 AGAINST DEFENDANT ELLIOTT

69.     Plaintiff re-alleges the previous allegations.

70.     The force used against Plaintiff by Defendant Elliott was unreasonable

 and excessive.

71.     Plaintiff had a right under the Fourth and Fourteenth Amendments to

 the United States Constitution to be free from the use of excessive and

 unreasonable force in the course of an arrest, even a lawful arrest.

72.     Defendant Elliott unreasonably used deadly force against Plaintiff by

 aiming a weapon at him and by discharging said weapon repeatedly,



                                    Page 17 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 18 of 34




 eventually shooting the Plaintiff, when he was an unarmed juvenile and not

 an imminent threat to Defendant Elliott or anyone else.

73.    Plaintiff was placed in imminent fear of his life and suffered severe

 pain and injury as the result of Defendant Elliott’s actions when a bullet fired

 from his weapon struck Plaintiff.

74.    Plaintiff’s right to be free from unreasonable and excessive force was

 clearly established by state and federal law at the time of the events giving

 rise to this Complaint.

75.    A reasonable law-enforcement officer would have known that

 Defendant Elliott’s conduct would violate Plaintiff’s rights to be free from

 unreasonable and excessive force.

76.    Defendant Elliott acted under color of law and under official policy,

 customs, and/or usage as an employee and agent of Cobb County, Georgia

 and the Cobb County Police Department.

77.    Defendant Elliott subjected Plaintiff to the deprivation of rights and

 privileges secured to him by the United States Constitution including the

 constitutional rights to not be deprived of his liberty, due process of law, and

 to be free from the use of excessive and illegal force against his person under

 the Fourth and Fourteenth Amendments to the United States Constitution.




                                   Page 18 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 19 of 34




78.     Defendant Elliott acted under color of law with malice, deliberate

 indifference, and/or recklessness, and with callous and gross disregard to

 Plaintiff Middleton’s rights.

79.     Plaintiff claims damages for the injuries caused by Defendant Officer

 Elliott as allowed under federal and state law.

80.     As a direct and proximate result of the reckless, willful, wanton,

 malicious and/or unlawful conduct of Defendant Elliott, Plaintiff will

 continue to suffer economic and non-economic damages for which this

 Defendant is liable, including, but not limited to, mental, emotional, and

 physical pain and suffering.

81.     Plaintiff demands compensatory and punitive damages against

 Defendant Elliott, in his individual and official capacity, Defendant is also

 liable for attorney’s fees, costs, witness fees, and any additional legal or

 equitable relief that this Court deems appropriate. Plaintiff demands a trial

 by jury on all issues.

                                      Claim 2

      FOURTH AND FOURTEENTH AMENDMENT VIOLATIONS UNDER 42 U.S.C.
                 § 1983 AGAINST DEFENDANT COBB COUNTY

82.     Plaintiff re-alleges the previous allegations.




                                    Page 19 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 20 of 34




83.    Cobb County was responsible for operating the Cobb County Police

 Department, for appointing the Cobb County Chief of Police, and for adopting

 and implementing rules and regulations for Cobb County and its police

 department’s employees.

84.    Cobb County was responsible for implementing the rules, regulations,

 policies, and procedures regarding training, screening, hiring, supervising,

 controlling, disciplining, assigning, and terminating police officers.

85.    Cobb County knew, or through the diligent exercise their duties and

 use of reasonable care, should have known, that the policies and procedures

 of its police department, including its screening, hiring, training, supervision,

 disciplinary process, processes for work assignments, and termination

 process for its officers were severely deficient as evident by civilian

 complaints made, including complaints of excessive use of force and biased

 policing constituting violations of constitutional rights by police officers.

86.    Cobb County knew, or had they diligently exercised their official duties

 and used reasonable care, should have known, that the use of excessive force,

 and racially biased policing by its police officers, was both a prevalent and

 pervasive problem within its police department.

87.    Cobb County was deliberately indifferent in that they either expressly

 or impliedly acknowledged and assented to the failure to train, supervise,


                                    Page 20 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 21 of 34




 control, discipline, or otherwise screen its police-department employees,

 including, but not limited to, Defendant Elliott, for dangerous propensities,

 lack of training or skill, or other characteristics making officers unfit for duty.

88.    Cobb County was deliberately indifferent to the public’s rights, in that

 they failed to determine whether police officers, including Defendant Elliott,

 posed a threat to the public as a result of his propensity to use illegal and

 excessive force.

89.    Cobb County, through its deliberate indifference, failed to ensure that

 its police officers did not violate citizens’ constitutional and statutory rights,

 including those of Plaintiff Middleton, while Cobb County Officers were

 acting under color of state law for Cobb County.

90.    Cobb County acted with deliberate indifference and reckless, wanton

 and/or callous disregard for the rights of persons, including Plaintiff

 Middleton, who might be assaulted, injured, battered, or killed by police who

 had been inadequately trained, supervised, and/or disciplined.

91.    Despite the notice and knowledge Cobb County had as to the dangerous

 propensities of the Cobb County Police Officers, specifically Defendant Elliott,

 Cobb County failed to implement any policies, procedures, or programs to

 properly train or discipline officers, including Defendant Elliott, or otherwise

 intentionally failed to protect the public, including Plaintiff Middleton.


                                    Page 21 of 34
            Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 22 of 34




92.     Cobb County was deliberately indifferent to the selection, training,

 supervision, control, discipline, or retention of Cobb County Police Officers,

 including Defendant Elliott, as an officer of Cobb County in that, among

 other things:

      (a)    They appointed Defendant Elliott as a police officer when they knew

             or should have known, had they diligently exercised their official

             duties and used reasonable care, and not acted recklessly, about

             Defendant Elliott’s disposition to disregard basic principles of safe

             and effective policing in the community, and to engage in unlawful

             conduct under policies, customs, practices, and usages;

      (b)    They failed to act despite the fact that they knew, or should have

             known had they diligently exercised their official duties and used

             reasonable care, and not acted recklessly, that this pattern of conduct

             under customs, policies, and practices was being carried out by Cobb

             County police officers, including Defendant Elliott, with deliberate

             indifference, malice, and reckless disregard to the rights of Plaintiff

             Middleton. And Cobb County failed and refused to:

             1. Remove Defendant Elliott from his position as a police officer;

             2. Take any meaningful disciplinary action against police officers,

                including Defendant Elliott, for prior complaints;


                                     Page 22 of 34
        Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 23 of 34




          3. Take steps to properly train police officers, including Defendant

              Elliott, to address deficiencies in training that they had notice of

              as a result of prior complaints and from other sources of

              information; and

          4. Implement proper policies and procedures to provide redress for

              citizens such as Plaintiff Middleton, who were injured as a result

              of the inadequate training and supervision on behalf of Cobb

              County, as evidenced by the pattern of similar complaints against

              Defendant Elliott, the failure to sanction or train Defendant Elliott

              as a result of those complaints, and the eventual violation of

              Plaintiff Middleton’s rights by Defendant Elliott.

93.    The deliberate indifference of Cobb County violated the constitutional

 rights of all persons, including Plaintiff Middleton.

94.    Plaintiff Middleton’s injuries were caused by Cobb County’s described

 acts, omissions, policies, customs, and practices.

95.    As a direct and proximate result of Defendants’ reckless, willful,

 wanton, malicious and unlawful conduct, Plaintiff will continue to suffer

 economic and non-economic damages for which these Defendants are liable,

 including, but not limited to, mental, emotional, and physical pain and

 suffering.


                                   Page 23 of 34
          Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 24 of 34




96.      Plaintiff demands compensatory against Cobb County, in its official

  capacity, Defendant is also liable for attorney’s fees, costs, witness fees, and

  any additional legal or equitable relief that this Court deems appropriate.

                                       Claim 3
       FOURTH AND FOURTEENTH AMENDMENT VIOLATIONS UNDER 42 U.S.C.
         § 1983 AGAINST DEFENDANT CHIEF HOUSER IN HIS OFFICIAL AND
       PERSONAL CAPACITIES FOR DELIBERATE INDIFFERENCE / FAILURE TO
            TRAIN POLICE OFFICERS ON EXCESSIVE AND DEADLY FORCE

97.      Plaintiff re-alleges the previous allegations.

98.      Defendant Chief Houser was responsible for the day-to-day operation of

  the Cobb County Police Department, and for adopting and implementing

  rules and regulations for its officers.

99.      Defendant Houser was responsible for promulgating the rules,

  regulations, policies, and procedures regarding hiring, screening, training,

  supervising, controlling, disciplining, assigning, and terminating police

  officers.

100.     Defendant Houser knew, or should have known as a result of

  reasonable care and exercise of official duty, that the policies, procedures,

  customs and or/usage of the Cobb County Police Department were severely

  deficient as based upon the number and nature of complaints regarding the

  Cobb County Police department, in particular complaints of use of excessive




                                     Page 24 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 25 of 34




  force, which constitutes violations of constitutional rights on behalf of its

  police officers.

101.    Defendant Houser knew, or had he diligently exercised reasonable care,

  should have known, that the problem with use of excessive force that

  constituted violations of constitutional rights by Cobb County police officers

  was a prevalent and pervasive problem existing in his police department.

102.    Defendant Houser was deliberately indifferent in that he either

  expressly or impliedly acknowledged and assented to the failure to train,

  supervise, control, discipline, or otherwise screen employees of Cobb County

  Police Department, including, but not limited to, Defendant Elliott, for

  dangerous propensities, lack of training or skill, or other characteristics

  making said officer unfit to perform his duties.

103.    Defendant Houser was deliberately indifferent to the rights of the

  public, including Plaintiff Middleton, in that he failed to determine whether

  Cobb County police officers, including Defendant Elliott, posed a threat to the

  public as a result of the propensity to use illegal and excessive force.

104.    Defendant Houser, through his deliberate indifference, failed to ensure

  that Cobb County police officers did not violate the constitutional and

  statutory rights of its citizens, including those of Plaintiff Middleton, while

  Cobb County Officers were acting under color of state law.


                                    Page 25 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 26 of 34




105.    Defendant Houser acted with deliberate indifference and reckless

  and/or callous disregard for the rights of persons, especially juveniles,

  including Plaintiff Middleton, who might be assaulted, injured, battered, or

  killed by Cobb County police officers who had been inadequately trained,

  supervised, or disciplined.

106.    Despite the notice and knowledge of Defendant Houser had as to the

  dangerous propensities of Cobb County police officers, specifically Defendant

  Elliott, Chief Houser failed to implement any policies, procedures, or

  programs to properly train or discipline officers, including Defendant Elliott

  in the appropriate use of force against juveniles, or otherwise intentionally

  failed to protect the public, including Plaintiff Middleton.

107.    Defendant Houser was deliberately indifferent to the selection,

  training, supervision, control, discipline, or retention of Cobb County Police

  Officers, including Defendant Officer Elliott, as an officer of Cobb County in

  that, inter alia:

       (a) He appointed and retained Defendant Elliott as a police officer when

            he knew or should have known, had he diligently exercised his official

            duties and used reasonable care, and not been reckless, of Elliott’s

            disposition to engage in unlawful conduct under official policies,

            customs, practices, and usages;


                                    Page 26 of 34
  Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 27 of 34




(b) He failed to act despite the fact that he knew, or should have known

    had he diligently exercised his official duties and used reasonable

    care, and not been reckless, that Cobb County police officers,

    including Defendant Elliott, were carrying out this pattern of conduct

    under policies, customs, and practices, with deliberate indifference,

    malice, and reckless disregard to Plaintiff’s rights. And Houser failed

    and refused to:

    1.   Remove Defendant Elliott from his position as a police officer;

    2.   Take any meaningful disciplinary action against police officers,

         including Defendant Elliott, for prior complaints;

    3.   Take steps to properly train police officers or to address

         deficiencies in training that he had notice of as a result of prior

         complaints, including Defendant Elliott;

    4.   Take steps to train all police officers, including Defendant Elliott,

         in regard to the use of force against juveniles.

    5.   Implement proper policies and procedures to provide redress for

         citizens such as Plaintiff Middleton, who was injured as a result

         of the inadequate training and supervision on behalf of Chief

         Houser, as evidenced by the pattern of similar complaints against

         Defendant Elliott, the failure to sanction or train Defendant


                             Page 27 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 28 of 34




                Elliott as a result of those complaints, and the eventual violation

                of Plaintiff Middleton’s rights on behalf of Defendant Elliott.

108.    Defendant Houser’s deliberate indifference violated the constitutional

  rights of all persons, including Plaintiff Middleton.

109.    Middleton’s injuries were caused by Defendant Houser’s previously

  described acts, omissions, policies, practices, and customs.

110.    By permitting, tolerating, and sanctioning a persistent and widespread

  policy, practice and custom under which Plaintiff was shot, Defendant

  Houser deprived Plaintiff of rights, remedies, privileges, and immunities

  guaranteed to every citizen of the United States, secured by 42 U.S.C. § 1983,

  including, but not limited to, the right to interact with police officers without

  a deliberate indifference to Plaintiff Middleton’s age and use of force.

111.    As a direct and proximate result of Defendant Houser’s reckless,

  willful, wanton, malicious and unlawful conduct, Plaintiff will continue to

  suffer economic and non-economic damages for which Defendants are liable,

  including, but not limited to, mental, emotional, and physical pain and

  suffering.

112.    Plaintiff demands compensatory and punitive damages against Chief

  Houser, in his individual and official capacity. Chief Houser is also liable for




                                    Page 28 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 29 of 34




  attorney’s fees, costs, witness fees, and any additional legal or equitable relief

  the Court deems appropriate.

                                      Claim 5

                    ASSAULT (AGAINST DEFENDANT ELLIOTT)

113.    Plaintiff re-alleges the previous allegations.

114.    Defendant Elliott’s unlawful shooting of Plaintiff was intentional,

  egregious, and unprovoked. Defendant Elliott was acting in his capacity as a

  police officer, and within the scope of his employment when he committed

  assault upon the Plaintiff.

115.    An ordinary person in Plaintiff’s position, as a young, unarmed,

  African-American male, that had been stopped by a Cobb County police

  officer who, shortly upon returning to his patrol vehicle, leapt from said

  vehicle, shouting and drawing his weapon, would reasonably fear that he or

  she would suffer a violent, harmful, or offensive touching by Defendant

  Elliott.

116.    Before being unlawfully shot by Defendant Elliott, Plaintiff had a

  reasonable apprehension that he would immediately suffer a violent injury

  from Defendant Elliott.




                                    Page 29 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 30 of 34




117.    Plaintiff’s reasonable fear that Defendant Elliott would cause him

  violent injury constituted a reasonable apprehension of violent injury that

  amounts to common law assault.

118.    Defendant Elliott’s assault on Plaintiff was unnecessary and

  unwarranted in the performance of his duties and constituted an

  unreasonable and excessive use of force.

119.    As a direct and proximate result of Defendant Elliott’s reckless, willful,

  wanton, malicious, and unlawful conduct, Plaintiff will continue to suffer

  economic and non-economic damages including, but not limited to, mental,

  emotional, and physical pain and suffering.

120.    Plaintiff demands compensatory and punitive damages against

  Defendant Elliott. Defendant is also liable for attorney’s fees, costs, witness

  fees, and any additional legal or equitable relief that this Court deems

  appropriate.

                                      Claim 6

                    BATTERY (AGAINST DEFENDANT ELLIOTT)

121.    Plaintiff re-alleges the previous allegations.

122.    Defendant Elliott’s unlawful shooting of Plaintiff, a fleeing, unarmed

  teenager, was intentional, egregious, and without consent or provocation.




                                    Page 30 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 31 of 34




  Defendant Elliott was acting in his capacity as a police officer, and within the

  scope of his employment when he committed battery upon the Plaintiff.

123.    Defendant Elliott’s intentional, egregious, and unconstitutional

  shooting of Plaintiff caused substantial physical harm and visible bodily

  harm to Plaintiff. The intentional action of shooting Plaintiff amounts to

  battery by Defendant Elliott.

124.    Defendant Elliott’s battery on Plaintiff was unnecessary and

  unwarranted in the performance of his duties and constituted an

  unreasonable and excessive use of force.

125.    As a direct and proximate result of the reckless, willful, wanton,

  malicious and unlawful conduct of Defendant Elliott, Plaintiff will continue to

  suffer economic and non-economic damages, including, but not limited to,

  mental, emotional, and physical pain and suffering.

126.    Plaintiff demands compensatory and punitive damages against

  Defendant Elliott. Defendant is also liable for attorney’s fees, costs, witness

  fees, and any additional legal or equitable relief that this Court deems

  appropriate.

                                      Claim 7

  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS (AGAINST DEFENDANT
                              ELLIOTT)



                                    Page 31 of 34
         Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 32 of 34




127.    Plaintiff re-alleges the previous allegations.

128.    Defendant Elliott’s unlawful use of force against Plaintiff was

  outrageous, intentional, egregious and without consent or provocation.

  Defendant Elliott was acting in his capacity as a police officer, and within the

  scope of his employment when he shot Plaintiff.

129.    Defendant Elliott’s shooting of Plaintiff was extreme and outrageous

  and was unnecessary and unwarranted in the performance of his duties and

  constituted an unreasonable and excessive use of force.

130.    As a direct result of Defendant Elliott’s unlawful and unconstitutional

  use of force, Plaintiff suffered grievous bodily harm.

131.    Plaintiff suffered emotional distress because of Defendant Elliott’s

  unquestionably severe actions. Defendant Elliott’s unlawful shooting of

  Middleton was the actual and proximate cause of Plaintiff’s emotional

  distress. Following Defendant Elliott’s outrageous and unconstitutional

  shooting of Plaintiff, Plaintiff was conscious and suffered greatly as he bled

  from the gunshot wound to his leg.

132.    As a direct and proximate result of the outrageous, reckless, willful,

  wanton, malicious and unlawful conduct of Defendant Elliott, Plaintiff will

  continue to suffer economic and non-economic damages for which the

  Defendant is liable, including, but not limited to, mental, emotional, and


                                    Page 32 of 34
           Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 33 of 34




  physical pain and suffering. Defendant Elliott is liable to Plaintiff for the tort

  of intentional infliction of emotional distress.

133.    Plaintiff demands compensatory and punitive damages against

  Defendant Elliott. Defendant is also liable for attorney’s fees, costs, witness

  fees, and any additional legal or equitable relief that this Court deems

  appropriate.

                                   JURY DEMAND

        Plaintiff respectfully demands a jury trial.

                                PRAYER FOR RELIEF

        Wherefore, Plaintiff respectfully requests the following relief from this

  Court:

        (a)    Declare that Defendants’ acts and conduct constitute violations of

               the Fourth and Fourteenth Amendments to the United States

               Constitution, as well as of 42 U.S.C. § 1983;

        (b)    Enter judgment in favor of Plaintiff on all claims of relief;

        (c)    Grant compensatory damages to Plaintiff in the amount to be

               determined at trial;

        (d)    Grant punitive and exemplary damages to Plaintiff in the amount

               to be determined at trial;




                                      Page 33 of 34
       Case 1:18-cv-05099-MHC Document 1 Filed 11/05/18 Page 34 of 34




      (e)   Award Plaintiff all costs of this action and reasonable attorneys’

            fees under 42 U.S.C. § 1988, and applicable federal and state law;

      (f)   Award pre- and post-judgement interest at the highest lawful rate;

      (g)   Grant all other relief in law or equity, which this Court deems

            equitable, just, and proper, and within the Court’s jurisdiction.


Respectfully submitted this 5th day of November, 2018,

/s/Tanya Miller                             [Per consent and pending pro hac vice
Tanya F. Miller (GA Bar No. 508434)         motions to be filed]
Dubose Miller                               Subodh Chandra (OH Bar No.
75 14th NE, Suite 2110                      0069233)
Atlanta, GA 30309                           The Chandra Law Building
Telephone: (404) 720-8111                   1265 W. 6th St., Suite 400
Fax: 404-921-9557                           Cleveland, OH 44113-1326
miller@dubosemiller.com                     Telephone: 216.578.1700
                                            Fax: 216.578.1800
                                            Subodh.Chandra@ChandraLaw.com

Attorneys for Plaintiff Neghasi Middleton




                                   Page 34 of 34
